Citation Nr: 1718222	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Krunic, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to April 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the case in September 2016 for further development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2010 at which time he was diagnosed as having patellofemoral pain syndrome, left knee.  The examiner opined that the Veteran's left knee disorder was less likely as not caused by or a result of military service.  In so finding, the examiner stated that, despite the Veteran's report of occasional knee pain during his separation examination, he did not seek treatment during service for left knee pain.  Moreover, the examiner reported that there was no evidence of record showing treatment for a left knee condition until 2009.  However, a review of the record indicates that the Veteran had complained of left knee pain several years earlier.  See e.g. September 2004 VA treatment report.  Furthermore, in rendering her opinion, the examiner did not address the Veteran's lay statements regarding his symptoms during and since service.  Dalton v. Nicholson, 21 Vet. App. 23  (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).  In addition, the examiner did not explain the significance of the decades-long evidentiary gap in treatment.  Disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  38 C.F.R. § 3.303 (d).  In light of the foregoing, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination by a qualified examiner for an opinion as to the nature and etiology of the Veteran's left knee disorder. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The Veteran has asserted that he injured his left knee during basic training in 1973 and was in a leg cast for several weeks while stationed at Fort Huachuca.  The Board notes that a search for the Veteran's service treatment records pertaining to left knee treatment at Fort Huachuca was negative.  However, the Veteran's separation examination noted knee "stiffness" and the Veteran has asserted that he suffered with knee pain in service and continually since service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a left knee disorder that manifested in or is etiologically related to his military service, to include an injury during basic training. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




